Case: 14-11916-CJP Doc #: 4429 Filed: 07/17/19 Desc: Main Document   Page 1 of 3




                                   Exhibit 1

                                 Final Decree
Case: 14-11916-CJP Doc #: 4429 Filed: 07/17/19 Desc: Main Document                                     Page 2 of 3




                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW HAMPSHIRE

---------------------------------------------------------------x
                                                               :
In re:                                                         :     Chapter 11
                                                               :
GT ADVANCED TECHNOLOGIES INC., et al., :                             Case No. 14-11916-CJP
                                                               :
                  Reorganized Debtors. 1                       :     Jointly Administered
                                                               :
---------------------------------------------------------------x

           FINAL DECREE CLOSING THE CHAPTER 11 CASES OF GT
             ADVANCED TECHNOLOGIES INC. AND GT ADVANCED
         TECHNOLOGIES LIMITED PURSUANT TO BANKRUPTCY CODE
           SECTION 350(a), BANKRUPTCY RULE 3022, AND LBR 3022-1

            Upon the Motion (the “Motion”) 2 of the Remaining Debtors for entry of the Final

    Decree Closing the Chapter 11 Cases of GT Advanced Technologies Inc. and GT Advanced

    Technologies Limited Pursuant to Bankruptcy Code Section 350(a), Bankruptcy Rule 3022, and

    LBR 3022-1, and the Court having jurisdiction to consider the Motion and the relief requested

    therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

    requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

    proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

    the Motion having been provided to the parties listed therein, and it appearing that no other or

    further notice need be provided; and the Court having determined that the legal and factual

    bases set forth in the Motion establish just cause for the relief granted herein; and it appearing

    that the relief requested in the Motion is in the best interests of the Remaining Debtors, their



1
 The Reorganized Debtors, along with the last four digits of each reorganized debtor’s tax identification number, as
applicable, are: GT Advanced Technologies Inc. (6749), GTAT Corporation (1760), and GT Advanced
Technologies Limited (1721). The Reorganized Debtors’ corporate headquarters are located at 5 Wentworth Drive,
Unit 1, Hudson, NH 03501.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case: 14-11916-CJP Doc #: 4429 Filed: 07/17/19 Desc: Main Document                      Page 3 of 3




 estates and creditors, and all parties in interest; and after due deliberation and sufficient cause

 appearing therefor,

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

 THAT:

       1.      The Motion is GRANTED.

       2.      The chapter 11 cases of GT Advanced Technologies Inc. (Case No. 14-11916),

and GT Advanced Technologies Limited (Case No. 14-11920) are hereby closed for all purposes

in accordance with the provisions of section 350(a) of the Bankruptcy Code, Bankruptcy Rule

3022, and LBR 3022-1, without prejudice to the rights of the Reorganized Debtors or any other

party in interest to seek to reopen such cases for good cause shown; provided, however, that the

Bankruptcy Court shall retain jurisdiction as is provided for in the Plan. For the avoidance of

doubt, no fees and charges shall be due to the U.S. Trustee under 28 U.S.C. § 1930 in respect of

the Remaining Debtors for any period as of the date of the entry of this Order.

        3.     The Reorganized Debtors are authorized to take all actions necessary to effectuate

 the relief granted pursuant to this Final Decree in accordance with the Motion.

        4.     The requirement set forth in LBR 7102(b)(2) that any motion filed shall have an

 accompanying memorandum of law is waived.

        5.     The Bankruptcy Court retains jurisdiction with respect to all matters arising from

 or related to the implementation of this Final Decree.



Dated: ______________, 2019
       Manchester, NH
                                              _________________________________
                                              HONORABLE CHRISTOPHER J. PANOS
                                              UNITED STATE BANKRUPTCY JUDGE


                                                  2
